Order, so far as appealed from, affirmed, without costs, with leave to plaintiff to serve an amended complaint within twenty days from service of order with notice of entry thereof upon payment of ten dollars costs of motion awarded to defendants by the order appealed from. The second cause of action is sustained as being good under the General Corporation Law, the reference in paragraph 21 of the complaint to the “ Stock ” Corporation Law being obviously a typographical error. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.